Citation Nr: 0821828	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1986.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2002 
rating action of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for a low back 
disorder.

By a decision dated in August 2006, the Board denied service 
connection for low back disability.  The veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
February 2008 Order, the Court vacated the Board's August 
2006 decision and remanded the matter to the Board for 
compliance with the instructions contained in the Appellant 
and the VA Secretary's (parties) February 2008 Joint Motion 
for Remand.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that he now has a chronic low back 
disorder as the result of injury during service for which 
service connection should be granted.  

In the joint motion, the parties sought to vacate the Board's 
August 2006 decision on the basis that VA abrogated its duty 
to assist the veteran.  Specifically, it was found that VA 
did not provide the veteran with an adequate examination to 
determine whether a nexus could be drawn between the reported 
inservice disease or injury, and currently diagnosed low back 
disability.  In this regard, it was noted that the Board 
relied upon a December 2003 VA examination with instructions 
provided to the examiner were prejudicial in that they 
inappropriately emphasized the evidence the examiner should 
consider in her evaluation and opinion.  The parties 
concluded that the veteran should be afforded another VA 
examination or medical opinion that considered all of the 
competent evidence of record and one that did not limit the 
examiner's review to items pre-selected by VA.  

The Board notes that the December 2003 VA examination was 
conducted by a VA nurse practitioner.  The Board finds, 
however, that what is sought in this instance is an 
examination and opinion enhanced by medical specialist as to 
whether the veteran now has a chronic low back disorder 
related to service, based on all the available evidence.  The 
fulfillment of the VA's statutory duty to assist the veteran 
includes providing additional VA examination by a specialist 
when warranted, and conducting a thorough and contemporaneous 
medical examination, including a medical opinion which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied since 
the most recent duty-to-assist 
letter dated in May 2002.  The 
appellant should be advised to 
submit any evidence he has in his 
possession in support of the 
claim.  He should also be notified 
regarding the criteria for rating 
a disability and establishing an 
effective date should service 
connection be granted. See Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be 
scheduled for an examination by a 
VA orthopedist.  All indicated 
tests and studies should be 
performed, and clinical findings 
should be reported in detail and 
correlated to a specific 
diagnosis.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  A comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions.  Based on 
a thorough review of the evidence 
of record, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at 
least as likely as not (50 percent 
probability or more) that the 
currently claimed back disorder 
had its onset in or is traceable 
to active service, or is more 
likely of post service onset.

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  A copy of the examination 
notification should be associated 
with the claims folder.  Failure 
to appear for examination should 
be noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if the 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


